DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/017,140 filed 9/10/2020.
Claims 1-20 are pending.
Claim 16 is rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent Pub 2009/0063466).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466), in view of Kryger (US Patent 7,606,815), further in view of Farlee et al. (US Patent Pub 2010/0094807).
Claims 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466), in view of Kryger (US Patent 7,606,815).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466), in view of Lacy (US Patent Pub 2005/0246640).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466), in view of Kryger (US Patent 7,606,815), further in view of Lacy (US Patent Pub 2005/0246640).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains phrases that should be avoided while repeating contents of the title.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites “a client” twice in line 2.  It is unclear whether this is the same client making the request or a different client.  If it is a different client, then the “the client” in line 3 should be clarified to refer to the appropriate client.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea without significantly more, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception except for the recited additional computer elements, which are recited at a high level of generality and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception without significantly more.  Step 2 is divided into two prongs, with the first prong having a part 1 and part 2.  See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1-7 are directed to the statutory category of a process.  Claims 8-14 are directed to a machine.  Claims 15-20 are directed to a manufacture.  
Claim 1
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claim 1 is directed to an abstract idea categorized under mental processes.  Courts consider a mental process if it “can be performed in the human mind, or by a human using a pen and paper.”  Courts also do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  MPEP 2016(a)(2)(III).  Claim 1 recites a mental process because the recited steps recite the action of observation.  See MPEP 2106(a)(2)(III).  
Claim 1 recites limitations of receiving a request for an ordered list of objects, responding to the request by recursively traversing a directory tree for object names, creating an ordered list of the object names, and returning the created ordered list of object names.  These steps are also performed while tracking the location in the directory tree as it is being traversed and when it ends.  These limitations are describe the actions of collecting information, analyzing it (through comparison), and returning results of the collection and analysis, which can be performed by a person with the aid of a pen and paper.  For example, a person can traverse a filing cabinet or a directory tree, identify the files (i.e. objects) inside and create an ordered list of their file names or titles while keeping track of which folder is being traversed and which folder is at the end of the process.  The client device and server recited in the claim are recited at a high level of generality and do not place meaningful limits on the abstract idea.  
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  In this case, as explained above, claim 1 merely recite a mental process.  These limitations describe collecting information by traversing a file directory for files, analyzing them by comparing the file names of the files to each other to create an ordered list, and presenting the result of the collection and analysis by returning an ordered list of files to a requestor.  While claim 1 recites additional components in the form of client device and a server, these components are recited at a high level of generality, which do not add meaningful limits on the recited abstract idea to integrate it into a practical application by providing an improvement to the functioning of a computer or technology, implementing the abstract idea with a particular machine or manufacture that is integral to the claim, effecting a transformation or reduction of a particular article to a different state or thing, nor applying the abstract idea in some meaningful way beyond linking its use to computer technology.  See 2019 PEG.  MPEP 2106.04(d).
Since claim 1 is directed to an abstract idea categorized as a mental process and does not integrate the judicial exception into a practical application, claim 1 is directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, it is determined whether the claims provide an inventive concept.  In this case, claim 1 does not recite limitations that amount to significantly more than the abstract idea.  The limitations are steps involving processes that can be practically performed by a person with the aid of pen and paper as described above.  These limitations do not improve the functioning of a computer, improve the technology, apply the abstract idea to a particular machine, effect a transformation, nor provide meaningful limitations beyond linking the abstract idea to computer technology.  For at least these reasons, claim 1 is nonstatutory because it is directed to a judicial exception without significantly more.
Claim 2
Pursuant to step 2A, part 1, claim 2 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 2 recites the additional limitations of adding the object names to the ordered list in a lexicographical order.  Lexicographical order is essentially alphabetical order with the addition of numbers and symbols.  A person, reviewing the object names can easily determine how to order the object names on a list lexicographically.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field and merely computer performed actions of mental processes.
Claim 3
Pursuant to step 2A, part 1, claim 3 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 3 recites the additional limitations of traversing the directory tree from a start location through at least one nested subdirectory of the directory tree.  These steps merely describe information collection by traversing the directory tree that is easily performed by a person.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field and merely computer performed actions of mental processes.
Claim 4
Pursuant to step 2A, part 1, claim 4 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 4 recites the additional limitations of making the start location specified in the request.  This additional limitation merely describes telling the person where to start their information collection in the directory tree, which can easily be performed by a person.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field and merely computer performed actions of mental processes.
Claim 5
Pursuant to step 2A, part 1, claim 5 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 5 recites the additional limitations of making the start location based on a previous end location associated with a previous ordered list of objects.  This additional limitation merely describes the act of continuing where the person left off, for example.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field and merely computer performed actions of mental processes.
Claim 6
Pursuant to step 2A, part 1, claim 6 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 6 recites the additional limitations of using a stack of cursors to track the end location and a nested subdirectory including the end location.  This limitation merely describes the steps of tracking what has been traversed and where the traversal ends.  These tasks are easily performed by a person with the aid of pen and paper.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field and merely computer performed actions of mental processes.
Claim 7
Pursuant to step 2A, part 1, claim 7 depends on claim 1 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 7 recites the additional limitations of the requesting including a limiting parameter, which results in the ordered list of objects comprising only identified names that match the limited parameter.  These limitations are easily performed by a person by analyzing files (i.e., objects) to determine whether they are what is desired (i.e., limited parameter).  For example, documents authored by a particular person.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field and merely computer performed actions of mental processes.
Claim 8
Claim 8 is directed to a client device and recites limitations directed to the client side of the method recited in claim 1.  Therefore, for the same reasons, claim 8 is directed to the same abstract idea.  Similarly, claim 8 also recites at least one processor and at least one memory, which are computer components recited at a high level of generality to perform conventional operations.  Therefore, for similar reasons as explained in regards to claim 1 above, claim 8 is also not integrated into a practical application and also does not recite limitations that amount to significantly more than the abstract idea.
Claims 9 and 10
Claims 9 and 10 recite similar limitations as claims 4 and 5, respectively, and are rejected for the same reasons.
Claim 11
Pursuant to step 2A, part 1, claim 11 depends on claim 9 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 11 recites the additional limitations of wherein the returned list of object names comprises only names occurring under the start location in the director tree.  This limitation recites what seems to be an obvious result of traversing a directory tree.  Upon traversal, only objects under the start directory of the directory tree would be identified.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 12
Pursuant to step 2A, part 1, claim 12 depends on claim 9 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 12 recites the additional limitations of wherein the result comprises a key or token which includes the start location.  Under the broadest reasonable interpretation, a key or a token can be the directory name (i.e., start location) or an identifier corresponding to a particular directory in the directory tree.  A requestor can provide a directory name or identifier, indicating to the person performing the folder search/traversal where to start.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 13
Claim 13 recites similar limitations as claim 7 and is rejected for the same reasons.
Claim 14
Pursuant to step 2A, part 1, claim 14 depends on claim 8 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 14 recites the additional limitations of wherein the lexicographically ordered subset of the object names comprises between 100 and 5000 object names.  The limitation merely provides a wide range for the number of possible objects to be returned.  The limitation does not provide any meaningful limits on the abstract idea.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claims 15 and 16 are essentially the same limitations as claim 1 and recites a non-transitory machine-readable medium instead of a memory.  Therefore, they are rejected for the same reasons as claim 1.
Claim 17 essentially recites the same limitations as claim 6.  Therefore, it is rejected for the same reasons. 
Claim 18 
Pursuant to step 2A, part 1, claim 18 depends on claim 15 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 18 recites the additional limitations of  wherein the generating the lexicographically ordered list of object names further comprises using a priority queue to build a sorted array of object names.  As is already claimed in base claim 15, the ordered list is already sorted in lexicographical order.  A priority queue, as claimed, does not seem to add any meaningful limitations to the abstract idea.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claim 19 recites similar limitations as claim 7 and is rejected for the same reasons.
Claim 20 
Pursuant to step 2A, part 1, claim 20 depends on claim 15 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claim 20 recites the additional limitations of wherein the lexicographically ordered list of object names includes a subset of the object names stored in the directory tree, and wherein the subset comprises a predetermined total number of object names.  The limitation does not provide any meaningful limits on the abstract idea.  A predetermined number without any particular requirement is a limitation that a person can provide for any number of reasons, including as part of the request or personal choice.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Patent Pub 2009/0063466) (Xu).
In regards to claim 8, Xu discloses a client device, comprising:
a.	at least one processor (Xu at para. 0031); and
b.	at least one memory that stores executable instructions that, when executed by the at least one processor (Xu at paras. 0031-32), facilitate performance of operations, comprising:
i.	generating a request for a lexicographically ordered list of object names (Xu at paras. 0015, 0017-18, 0025-26, 0043)1;
	ii.	sending the request to a server device with access to a directory tree including non-lexicographically ordered object names stored in nested subdirectories (Xu at paras. 0021-23, 0026)2; and
iii.	receiving a returned list of object names from the server device in response to the request, wherein the returned list of object names comprises a lexicographically ordered subset of the object names from the nested subdirectories.  Xu at Fig. 2; paras. 0018, 0021.3
In regards to claim 13¸ Xu discloses the client device of claim 8, wherein the request comprises a limiting parameter (Xu at para. 0026), and wherein the returned list of object names comprises only object names that include the limiting parameter.  Xu at paras. 0017, 0023.4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) (Xu), in view of Kryger (US Patent 7,606,815), further in view of Farlee et al. (US Patent Pub 2010/0094807) (Farlee).
In regards to claim 1, Xu discloses a method, comprising:
a.	receiving, by a server device comprising a processor, a request for an ordered list of objects stored for a client device (Xu at paras. 0015, 0017-18, 0025-26, 0043)5;
b.	in response to the request, accessing, by the server device, a directory tree comprising at least a first directory and at least a first nested subdirectory (Xu at Fig. 2; paras. 0022)6, wherein:
i.	the first directory comprises first objects of the objects stored for the client device (Xu at paras. 0022-23)7; 
ii.	the first nested subdirectory is nested within the first directory (Xu at Fig. 2)8; and
	iii.	the first nested subdirectory comprises second objects of the objects stored for the client device (Xu at Fig. 2; para. 0022-23)9; and
c.	building, by the server device, the ordered list of objects (Xu at paras. 0021-23)10, wherein building the ordered list of objects comprises:
	i.	starting at a start location in the directory tree (Xu at paras. 0022-23)11;
	ii.	traversing the directory tree form the start location to identify up to a number N of names of objects among the first objects and the second objects (Xu at paras. 0022-24)12;
d.	outputting, by the server device, the ordered list of objects.  Xu at Fig. 2; paras. 0018, 0021.13
Xu does not expressly disclose tracking an end of the directory tree, the end location indicating a location of a last object named in the ordered list of objects.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker.  
Xu and Kryger are analogous art because they are both directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the features of tracking an end of the directory tree, the end location indicating a location of a last object named in the ordered list of objects, as disclosed by Kryger.  
The motivation for doing so would have been because the user allocated stack improves efficiency and eliminates extra recursive function calls.  Kryger at col. 2, lines 59-64.  Adding the user allocated stack to Xu would improve Xu’s efficiency when performing the recursive traversal.
Xu in view of Kryger does not expressly disclose adding identified names of objects at ordered locations within the ordered list of objects.
Farlee discloses a system and method that includes traversing a file directory system to generate a sorted list of files, such as in an alphabetical order.  Farlee discloses the sorting of the list is performed when traversing the file system (i.e., while building the ordered list … adding names of objects at ordered locations in the ordered list of objects).  Farlee at paras. 0015, 0021.
Xu, Kryger, and Farlee are analogous art because they are all directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the features of adding identified names of objects at ordered locations within the ordered list of objects, as disclosed by Farlee.
The motivation for doing so would have been because doing so would ensure that no files would be missed or stored in duplicate when backing them up.  Farlee at para. 0016.

In regards to claim 2, Xu in view of Kryger and Farlee discloses the method of claim 1, wherein the ordered list of objects is lexicographically ordered (Xu at para. 0026)14, and wherein adding the identified names of objects at the ordered locations within the ordered list of objects comprises adding the identified names of objects at lexicographically ordered locations within the ordered list of objects.  Xu at para. 0026.15
In regards to claim 3¸ Xu in view of Kryger and Farlee discloses the method of claim 1, wherein traversing the directory tree from the start location comprises recursively traversing at least one nested subdirectory of the directory tree.  Xu at Fig. 2; paras. 0021-23.16
In regards to claim 4, Xu in view of Kryger and Farlee discloses the method of claim 1, wherein the start location is specified in the request for the ordered list of objects stored for the client device.  Kryger at col. 3, lines 7-11.  The request in Xu contains filtering criterion and can limit the scope of the traversal (Xu at para. 0017).  Therefore, the combination as set forth in the rejection of claim 1, includes the feature of starting at any point in the hierarchical data structure (i.e., directory tree) and including the starting point in the request.
In regards to claim 5, Xu in view of Kryger and Farlee discloses the method of claim 1, wherein the start location is based on a previous end location associated with a previous ordered list of objects.  Kryger at col. 4, lines 6-44.17  Farlee at para. 0019.18
In regards to claim 6, Xu in view of Kryger and Farlee discloses the method of claim 1, wherein tracking the end location in the directory tree comprises maintaining a stack of cursors, the stack of cursors including a cursor at the end location and a cursor at a nested subdirectory including the end location.  Kryger at Figs. 4B-4E; col. 4, lines 6-44.19
In regards to claim 7, Xu in view of Kryger and Farlee discloses the method of claim 1, wherein the request for the ordered list of objects comprises a limiting parameter (Xu at paras. 0017, 0026), and wherein adding the identified names of objects at ordered locations within the ordered list of objects comprises adding only identified names of objects that match the limiting parameter.  Xu at paras. 0017, 0023.20

Claims 9-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) (Xu), in view of Kryger (US Patent 7,606,815).
In regards to claim 9, Xu discloses the client device of claim 8, but does not expressly disclose wherein the request identifies a start location in the directory tree.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker.  Furthermore, Kryger discloses the traversal can be started at any point in the hierarchical data structure.  Kryger at col. 3, lines 11-14.
Xu and Kryger are analogous art because they are both directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the features of wherein the request identifies a start location in the directory tree, as disclosed by Kryger.  
The motivation for doing so would have been because Xu already discloses filtering criterion as part of the request, which includes limiting the request scope.  Xu at para. 0017.  As discussed above, Kryger discloses the traversal can start at any point.  Therefore, the combination as set forth in the rejection of claim 1, includes the feature of starting at any point in the hierarchical data structure (i.e., directory tree) and including the starting point in the request thereby avoiding unnecessary traversal.

In regards to claim 10, Xu in view of Kryger discloses the client device of claim 9, wherein the start location is based on a previous end location associated with a previous returned list of object names received from the server device.  Kryger at col. 4, lines 6-44.21  
In regards to claim 11, Xu in view of Kryger discloses the client device of claim 9, wherein the returned list of object names comprises only object names occurring under the start location in the directory tree.  Kryger at col. 3, lines 11-14; Xu at para. 0017.22
In regards to claim 12, Xu in view of Kryger discloses the client device of claim 9, wherein the request comprises a key or a token which includes the start location.  Kryger at col. 4, lines 6-44.23

In regards to claim 15¸ Xu discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (Xu at paras. 0031-32), facilitate performance of operations, comprising:
a.	receiving a request for a lexicographically ordered list of object names generating a request for a lexicographically ordered list of object names (Xu at paras. 0015, 0017-18, 0025-26, 0043)24;
b.	generating the lexicographically ordered list of object names from object names stored in a directory tree including non-lexicographically ordered object names (Xu at paras. 0021-23, 0026)25, wherein the generating comprises:
i.	recursively identifying object names in a parent directory and a nested subdirectory of the directory tree (Xu at paras. 0022-24)26; and
iii.	outputting the lexicographically ordered list of object names in response to the request.  Xu at Fig. 2; paras. 0018, 0021.27
Xu does not expressly disclose tracking a location in the parent directory in order to return to the parent directory from the nested subdirectory.
Kryger discloses a system and method for traversing a hierarchical data structure, such as a file directory tree and generating a list of files contained within the traversed data structure.  Kryger at col. 3, lines 7-14; col. 4, lines 1-3.  Kryger further discloses using a user allocated stack to add markers that are used to track the start location of the traversal and every branch of the data structure that is encountered.  While in some embodiments, the markers are removed, Kryger also discloses an embodiment where markers are not removed and a current stack indicator (i.e., cursor) is used.  Kryger at col. 4, lines 6-44.  In an embodiment where markers are not removed, the end location of the traversal of a last file to be added to the list is stored on the user allocated stack as a marker.  The current parent directory is also tracked, which allows the system to go directly back to it as shown in Figs. 4A-4E of Kryger.  Kryger at col. 4, lines 51-67; col. 5, lines 1-34.
Xu and Kryger are analogous art because they are both directed to the same field of endeavor of traversing a file directory and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the features of tracking a location in the parent directory in order to return to the parent directory from the nested subdirectory, as disclosed by Kryger.  
The motivation for doing so would have been because the user allocated stack improves efficiency and eliminates extra recursive function calls.  Kryger at col. 2, lines 59-64.  Adding the user allocated stack to Xu would improve Xu’s efficiency when performing the recursive traversal.

In regards to claim 16, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the request comprises a client request for object names stored on behalf of a client, and wherein the directory tree includes only the object names stored on behalf of the client.  Xu at paras. 0016-17.28
In regards to claim 17, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein a cursor is used to track the location in the parent directory.  Kryger at col. 4, lines 6-44.29
In regards to claim 18, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the generating the lexicographically ordered list of object names further comprises using a priority queue to build a sorted array of object names.  Kryger at col. 3, lines 35-37.30
In regards to claim 19, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the request comprises a limiting parameter, and wherein the generating the lexicographically ordered list of object names comprises adding only object names that include the limiting parameter to the lexicographically ordered list of object names.  Xu at paras. 0017, 0023.31

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) (Xu), in view of Lacy (US Patent Pub 2005/0246640).
In regards to claim 14¸ Xu discloses the client device of claim 8, but does not expressly wherein the lexicographically ordered subset of the object names comprises between 100 and 5000 object names.
Lacy discloses a system and method for traversing a file directory to enable listing files in the file directory based on criteria.  Lacy at paras. 0039-40, 0043.  Lacy further discloses a predetermined number of files are retrieved for display.  Lacy at para. 0044.  Lacy gives examples of 100 or 500 files.  Lacy at para. 0093.
Xu and Lacy are analogous art because they are both directed to the same field of endeavor of traversing a file system and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the feature of the lexicographically ordered subset of the object names comprises between 100 and 5000 object names, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information to the user by limiting the amount of information fetched and presented.  Lacy at para. 0094.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2009/0063466) (Xu), in view of Kryger (US Patent 7,606,815), further in view of Lacy (US Patent Pub 2005/0246640).
In regards to claim 20, Xu in view of Kryger discloses the non-transitory machine-readable medium of claim 15, wherein the lexicographically ordered list of object names includes a subset of the object names stored in the directory tree (Xu at paras. 0017; Kryger at col. 3, lines 11-14)32, and but does not expressly disclose wherein the subset comprises a predetermined total number of object names.
Lacy discloses a system and method for traversing a file directory to enable listing files in the file directory based on criteria.  Lacy at paras. 0039-40, 0043.  Lacy further discloses a predetermined number of files are retrieved for display.  Lacy at para. 0044.
Xu, Kryger, and Lacy are analogous art because they are all directed to the same field of endeavor of traversing a file system and listing the contents.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu in view of Kryger by adding the feature of wherein the subset comprises a predetermined total number of object names, as disclosed by Lacy.
The motivation for doing so would have been to avoid lengthy delays in the presentation of information to the user by limiting the amount of information fetched and presented.  Lacy at para. 0094.

Additional Prior Art
Additional relevant prior art are listed on the PTO-892 form.  Some examples are:
Morshita (US Patent Pub 2012/0331020) discloses a system and method that allows a client to make a folder and content list request to a server.
Chen et al. (US Patent Pub 2016/0132520) discloses a system and method for finding a file in a storage device that includes searching by file attributes.
Vanderhallen et al. (US Patent Pub 2012/019983) discloses a system and method for accessing files in a file system.
Lacapra et al. (US Patent Pub 2009/0271412) discloses a system and method having a file server and allows listing of stored files.
Balasubrahmanian et al. (US Patent Pub 2020/0272629) discloses a system and method for recursive data traversal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        

	
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The disclosed system can be implemented over a network in association with network storage.  A user makes a resource (i.e., object) listing request through an application and the resource selector receives it.  The request contains filtering criteria, which includes sorting order such as alphabetical (i.e., lexicographical).
        2 The request is received and the selector recursively traverses the hierarchical data structure (i.e., directory tree) to identify files (i.e., non-lexicographically ordered object names) stored in the directories and subdirectories.  
        3 The list of files is returned to the user.
        4 The request contains filtering criterion (i.e., limiting parameter) by which the list is generated.  Therefore, the list only contains files meeting the filtering criterion, such as a file extension.
        5 The disclosed system can be implemented over a network in association with network storage.  A user makes a resource (i.e., object) listing request through an application and the resource selector receives it.
        6 As shown in Fig. 2, a directory tree comprises a root folder (i.e., at least a first directory) and sub-folders (i.e., at least a first nested subdirectory).  The resource selector recursively traverses the hierarchical storage (i.e., accessing a directory tree).
        7 Files (i.e., first objects)  are located through the file directory tree.
        8 Fig. 2 shows nested subdirectories in a first directory.
        9 Fig. 2 shows nested sub directories.  Para. 0023 shows a file path example to a file (i.e., object), which discloses “second objects” in the nested subdirectory.
        10 A flat list of resources 9i.e., ordered list of objects) is built.
        11 The limitation does not require a predefined or requested start location.  It is interpreted that the traversal process starts at a location in the directory tree.
        12 Here, N is not limited.  Xu discloses filtering criterion as part of the request, which can present a defined number (i.e., up to a number N) of names that is reasonable to list on a device screen with some scrolling if necessary.
        13 The list of files is returned to the user.
        14 The list of files is alphabetically ordered.
        15 Files are 
        16 Fig. 2 shows nested subdirectories.   The example given has a path that contains at least one subdirectory.
        17 Based on the process disclosed, the stack contains markers with an indicator (i.e., cursor), which indicates where the prior list ended.  Resuming starts from a place marker (i.e., start location based on previous end location).  
        18 Farlee discloses a situation where the traversal is interrupted (i.e., prior ordered list of objects) and a second process begins that continues to create a second list starting where the last process stopped due to interruption.
        19 The user allocated stack contains markers (i.e., cursors) that indicate each branch (i.e., nested subdirectory) and includes one for each branch within a branch (i.e., end location) until the traversal is completed.
        20 The request contains filtering criterion (i.e., limiting parameter) by which the list is generated.  Therefore, the list only contains files meeting the filtering criterion, such as a file extension.
        21 Based on the process disclosed, the stack contains markers with an indicator (i.e., cursor), which indicates where the prior list ended.  Resuming starts from a place marker (i.e., start location based on previous end location).  
        22 Since the request identifies a start location and the directory is a hierarchical data structure that is traversed until there are no more branches, it follows that the start location would limit the list to the files residing within the portion of the hierarchical data structure that falls under the start location.  For example, a root directory start location would include all files.
        23 Markers or indicators are used to resume a traversal.  The marker/indicator is interpreted as a key or token that indicates where to start (i.e., start location).
        24 The disclosed system can be implemented over a network in association with network storage.  A user makes a resource (i.e., object) listing request through an application and the resource selector receives it.  The request contains filtering criteria, which includes sorting order such as alphabetical (i.e., lexicographical).
        25 A flat list of resources (i.e., ordered list of objects) is built according to sort order indicated in the filter criterion.
        26 The hierarchical data structure is recursively traversed to identify files (i.e., object names).
        27 The alphabetically ordered list of files is returned to the user.
        28 The resources are data files of the user (i.e., stored on behalf of the client) and the request searches for resources (i.e., objects) of the client. 
        29 Markers are added to the stack to track the location of the parent directory.
        30 The alphabetically sorted list is created using a user allocated data structure that can be a queue (i.e., priority queue).
        31 The request contains filtering criterion (i.e., limiting parameter) by which the list is generated.  Therefore, the list only contains files meeting the filtering criterion, such as a file extension.
        32 Since any start point can be indicated, start points under the root directory would result in a list comprising a subset of all the files in the entire directory tree.